DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
Status of Claims
Claims 1 and 12-13 are amended due to Applicant's amendment dated 12/23/2021.  Claims 1-20 are pending.
Response to Amendment
The rejection of claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 12/23/2021. The rejection is withdrawn.
The rejection of claims 1-6, 8-14, 16-17, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016175321 A1, using US PGPUB 2018/0108826 A1 (“Tajitsu”) as English equivalent is overcome due to the Applicant’s amendment dated 12/23/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over WO 2016175321 A1, using US PGPUB 2018/0108826 A1 (“Tajitsu”) as English equivalent is overcome due to the Applicant’s withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over WO 2016175321 A1, using US PGPUB 2018/0108826 A1 (“Tajitsu”) as English equivalent in view of “Electrical properties of acrylic resin composite thin films with graphene/silver nanowires” by Wang et al. (“Wang”) is overcome due to the Applicant’s amendment dated 12/23/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claims 18-19 under 35 U.S.C. 103 as being unpatentable over WO 2016175321 A1, using US PGPUB 2018/0108826 A1 (“Tajitsu”) as English equivalent in view of “Structure and types of yarn for textile product design” by Mogahzy (“Mogahzy”) is overcome due to the Applicant’s amendment dated 12/23/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 5-7 of the reply dated 12/23/2021 with respect to the rejection of claims 1-20 have been fully considered, but they are not persuasive.
Applicant's argument – Applicant argues that Tajitsu is directed to a touch input device, wherein the detection circuit extracts electrical signals from bent or elongated piezoelectric fiber. Applicant argues that when the electrical signals are extracted by the detection circuit, they would be incapable of forming an electric field sufficient to suppress proliferation of a bacillus as set forth in independent claim 1.
Examiner's response – Tajitsu is directed to a fiber-like piezoelectric element and a transducer comprising the fiber-like piezoelectric element (¶ [0026] and [0029]). At least the fiber-like piezoelectric element—not the transducer comprising the fiber-like piezoelectric element—would generate polarity 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016175321 A1—US PGPUB 2018/0108826 A1 (“Tajitsu”) is being used as the English equivalent.
Regarding claims 1, 9, and 16, Tajitsu teaches a fiber-like piezoelectric element capable of extracting a large electrical signal even by stress produced by relatively small deformation (¶ [0027]). Tajitsu teaches the piezoelectric element is a combination of a conductive fiber and a piezoelectric polymer, wherein the surface of the conductive fiber servicing as the core is covered with the piezoelectric polymer (¶ [0031]). 
Tajitsu teaches a protective layer may be provided on the outermost surface of the piezoelectric element, wherein the protective layer may be an epoxy resin or an acrylic resin (¶ [0196]). The limitation wherein a water-resistant member covering the charge generation member is met as the claim only requires the water-resistant member to be water-resistant. Furthermore, the protective layer is water-resistant because it is made of acrylic or epoxy resin.
Tajitsu teaches a schematic cross-sectional view illustrating the principle by which an electrical signal is generated by a conductive fiber and piezoelectric fiber combination in Fig. 1(A) 
    PNG
    media_image1.png
    121
    543
    media_image1.png
    Greyscale
 (¶ [0160]). In Fig. 1(A), the conductive fiber B is connected to an input terminal of amplification means, which amplifies an electrical signal outputted from the piezoelectric element in response to applied pressure (¶ [0045] and [0160]). 
Fig. 1(A) shows a state in which the conductive fiber B and the piezoelectric fiber A are elongated, wherein positive and negative charges are evenly distributed in the conductive fiber and piezoelectric fiber (¶ [0160]). As shown in Fig. 1, both positive and negative charges occur at the surface of the piezoelectric element and both positive and negative charges occur at the inside of the piezoelectric element.
Tajitsu teaches in the fiber-like piezoelectric elements, wherein when stress is produced in the piezoelectric fibers, an electric field is generated (¶ [0213]-[0215], [0297]-[0301], [0395]).
Tajitsu is silent specifically with respect to the electric signal produced by the fiber-like piezoelectric element being sufficient to suppress proliferation of a bacillus by input of external energy. However, Tajitsu does teach that a transducer may have piezoelectric performance and an antibacterial property if at least 50% of the total fibers are piezoelectric fibers (¶ [0635], [0636], [0643]). Additionally, Tajitsu teaches transducers comprising piezoelectric units are antibacterial transducers (¶ [0638]. Accordingly, the piezoelectric fibers have antibacterial property and thus the electrical field generated by the fiber-like piezoelectric fibers would be sufficient to suppress proliferation of a bacillus by input of external energy.
Alternatively, it is reasonable to presume that the electric signal produced by the fiber-like piezoelectric element is inherent to Tajitsu. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property. 
As discussed above, the fiber-like piezoelectric element of Tajitsu comprises a conductive fiber core covered with a piezoelectric polymer (¶ [0031]). The piezoelectric polymer is preferably one 
The instant specification recites piezoelectric yarn 1 is made by winding a piezoelectric film around a core yarn, in which the core yarn may be a conductive yarn and the piezoelectric film may be a piezoelectric polymer such as polylactic acid (instant ¶ [0043]-[0044]), and [0046]-[0047]). The instant specification recites that when the piezoelectric film is deformed, the film may generate positive and negative charges (instant ¶ [0049]).
Specifically, the instant specification recites that when an external force is applied, the piezoelectric yarn 1 generates negative charges on its surface and positive charges at the inside thereof and therefore produced an electric field due to the potential difference generated by these charges (instant ¶ [0053]). As a result, the piezoelectric yarn 1 directly exerts antibacterial effect or a sterilizing effect with an electric field that is formed in the vicinity of the piezoelectric yarn 1, or with an electric field that is generated when the piezoelectric yarn 1 is brought close to an object with a prescribed electric potential, such as a human body (instant ¶ [0056]).
The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Regarding claim 2, Tajitsu teaches the fiber-like piezoelectric element of claim 1, as described above. 
As discussed above, Tajitsu teaches a protective layer may be provided on the outermost surface of the piezoelectric element (¶ [0196]). The outermost surface reads on the first main surface.
Regarding claim 3, 
Tajitsu teaches when an organic fiber coated with a metal with bending resistance is used as the conductive fiber, the conductive fiber is very highly unlikely to break, and the durability and safety of a sensor using the piezoelectric element will be excellent (¶ [0226]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select an organic fiber coated with a metal with bending resistance as the conductive fiber, based on the teaching of Tajitsu.  The motivation for doing so would have been to obtain excellent durability and safety, as taught by Tajitsu.
As the piezoelectric fibers are wrapped around a core of the conductive fiber, and the conductive fibers include a metal coating, the metal coating reads on a water-resistant member that covers the second main surface of the piezoelectric fibers.
Regarding claims 5 and 8, Tajitsu teaches the fiber-like piezoelectric element of claim 1, as described above. Tajitsu teaches an example of the piezoelectric element in Fig. 6, wherein a conductive fiber 200B is used as a core thread, and a piezoelectric fiber 200A is wound around the core thread (¶ [0135]). 
Regarding claim 6, Tajitsu teaches the fiber-like piezoelectric element of claim 5, as described above. Tajitsu teaches the conductive fiber may be a fiber in which a conductive layer is provided on the surface of a fibrous material (¶ [0309]). Tajitsu teaches the fibrous material may be chemical fibers such as polyester, nylon, and acrylic, synthetic fibers, or natural fibers (¶ [0310]).
Regarding claim 7
Tajitsu does not specifically teach the conductive fiber is polylactic acid. However, Tajitsu does teach the conductive fibers may be of any type that exhibits conductivity and any publicly known type may be used, including fibers forming a layer with conductivity on the surface of a fibrous substance, wherein fibrous substance may be chemical fibers such as polyester (¶ [0167]). 
Tajitsu teaches polylactic acid is a polyester (¶ [0242]). Tajitsu teaches polylactic acid is readily oriented, exhibits piezoelectricity, has excellent productivity, and produces relatively large electrical output under shearing stress, which is preferable for a piezoelectric element of the invention having a construction in which shearing stress tends to be applied to the piezoelectric polymer (¶ [0174]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select polylactic acid as the fibrous substance of the conductive fiber, because it would have been choosing a specific polyester fiber, which would have been a choice from a finite number of identified, predictable solutions of a material useful as the conductive fiber in the piezoelectric element of Tajitsu and possessing the benefits taught by Tajitsu.  One of ordinary skill in the art would have been motivated to produce additional conductive fibers comprising polylactic acid having the benefits taught by Tajitsu in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claims 10-11, Tajitsu teaches the fiber-like piezoelectric element of claim 8, as described above. Tajitsu teaches the piezoelectric fibers may be comprised of any polymer exhibiting piezoelectricity, such as polyvinylidene fluoride or polylactic acid (¶ [0317]).
Regarding claims 12 and 13, Tajitsu teaches the fiber-like piezoelectric element of claim 1, as described above. 
As discussed above, Tajitsu teaches a schematic cross-sectional view illustrating the principle by which an electrical signal is generated by a conductive fiber and piezoelectric fiber combination in Fig. 
    PNG
    media_image1.png
    121
    543
    media_image1.png
    Greyscale
 (¶ [0160]). In Fig. 1(A), the conductive fiber B is connected to an input terminal of amplification means, which amplifies an electrical signal outputted from the piezoelectric element in response to applied pressure (¶ [0045] and [0160]). Accordingly, as the amplification means serves only to amplify the electrical signals provided by the piezoelectric element, the fiber-like piezoelectric element on its own (i.e., while not connected to amplification means or output means or as a component of a transducer) produces electrical signals as shown in Fig. 1(A) in response to applied pressure. 
Fig. 1(A) shows a state in which the conductive fiber B and the piezoelectric fiber A are elongated, wherein positive and negative charges are evenly distributed in the conductive fiber and piezoelectric fiber (¶ [0160]). As shown in Fig. 1, both positive and negative charges occur at the surface of the piezoelectric element and both positive and negative charges occur at the inside of the piezoelectric element.
Alternatively, it is reasonable to presume that the negative and positive charges on the surface of the fibrous form and negative and positive charges at the inside of the fibrous form is inherent to Tajitsu. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property. 
As discussed above, the fiber-like piezoelectric element of Tajitsu comprises a conductive fiber core covered with a piezoelectric polymer (¶ [0031]). The piezoelectric polymer is preferably one including mainly polylactic acid (¶ [0174]). 
Tajitsu teaches Fig. 6 
    PNG
    media_image2.png
    351
    530
    media_image2.png
    Greyscale
, wherein the piezoelectric fibers are represented by element 200A (¶ [0213]). As seen from the figure above, the piezoelectric fibers are twisted in both the right and left direction.
The instant specification recites piezoelectric yarn 1 is made by winding a piezoelectric film around a core yarn, in which the core yarn may be a conductive yarn and the piezoelectric film may be a piezoelectric polymer such as polylactic acid (instant ¶ [0043]-[0044]), and [0046]-[0047]). 
The instant specification recites when an external force is applied, the piezoelectric yarn 1, which is a left-twisted yarn, generates negative charges on its surface and positive charges at the inside thereof (instant ¶ [0051] and [0053]). 
Additionally, the instant specification recites when an external force is applied to the piezoelectric yarn 2, which is a right-twisted yarn, positive charges are generated on its surface and negative charges at the inside thereof (instant ¶ [0062]).
Regarding claim 14
Tajitsu teaches Fig. 6 
    PNG
    media_image2.png
    351
    530
    media_image2.png
    Greyscale
, wherein the piezoelectric fibers are represented by element 200A (¶ [0213]). Tajitsu teaches in the braided piezoelectric element 2001, a plurality of piezoelectric fibers 200A are closely wound around the outer peripheral surface of at least one conductive fiber 200B (¶ [0215]).
Regarding claim 17, Tajitsu teaches the fiber-like piezoelectric element of claim 1, as described above. 
Tajitsu teaches Fig. 6 
    PNG
    media_image2.png
    351
    530
    media_image2.png
    Greyscale
, wherein the piezoelectric fibers are represented by element 200A (¶ [0213]). As seen in the figure, a plurality of piezoelectric fibers are present. Together, the braided piezoelectric fibers make a sheath 2002 around the conductive fiber 200B. Tajitsu teaches the cross-sectional shape of the conductive fiber is preferably circular (¶ [0228]). As the piezoelectric sheath is around the conductive fiber, the sheath also has a circular cross-sectional shape.
Tajitsu teaches a protective layer may be provided on the outer surface of the braided piezoelectric element 2001 (¶ [0269]). Tajitsu further teaches the protective layer may be formed by coating of the polymer (¶ [0196]). As the protective layer may be formed by coating of the polymer, the 
Regarding claim 20, Tajitsu teaches the fiber-like piezoelectric element of claim 17, as described above. Tajitsu teaches an embodiment wherein a braided piezoelectric element may be provided comprising a core formed of a conductive fiber and a sheath formed of braided piezoelectric fibers covering the core (¶ [0398]). 
Tajitsu teaches the sheath may include a highly elastic fiber so that the bending recovery is 70 or greater, and that the highly elastic fiber may be combined with the filaments of the sheath (¶ [0403]). Tajitsu teaches by including a highly elastic fiber in the sheath, the braided piezoelectric element will more easily return to its original state after having been deformed and therefore the repeated reproducibility of electrical signals will be improved (¶ [0402]).
Additionally, Tajitsu teaches the piezoelectric fibers may be treated by twisting before braiding of the fibers (¶ [0247]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to combine the highly elastic fibers with the piezoelectric fibers and then treat by twisting to prepare the braid structure, because one of ordinary skill in the art would reasonably have expected the elements of the sheath and its fibers to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016175321 A1—US PGPUB 2018/0108826 A1 (“Tajitsu”) is being used as the English equivalent, as applied to claim 1 above, and further in view of “Electrical properties of acrylic resin composite thin films with graphene/silver nanowires” by Wang et al. (“Wang”).
Regarding claim 15, Tajitsu teaches the fiber-like piezoelectric element of claim 1, as described above. Tajitsu teaches a protective layer may be provided on the outermost surface of the piezoelectric element, wherein the protective layer may be an epoxy resin or an acrylic resin (¶ [0196]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select acrylic resin as the protective layer, because it would have been choosing a material designated as suitable for the protective layer, which would have been a choice from a finite number of identified, predictable solutions of a protective layer and possessing the benefits taught by Tajitsu.  One of ordinary skill in the art would have been motivated to produce additional piezoelectric elements comprising a protective layer made of acrylic resin having the benefits taught by Tajitsu in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Tajitsu fails to teach the protective layer comprising a conductive material.
Wang teaches acrylic resins are widely used in coatings owing to its good adhesiveness, high modulus, attractive strength, creep resistance, and high heat distortion temperature; however, high electrical resistance and plastic deformation of highly crosslinked microstructure of acrylic resin impede its toughness and conductivity (pg. 42387, Introduction). Wang teaches the addition of metal nanowires, specifically silver nanowires, to acrylic resin efficiently improve the toughness and conductivity of acrylic resin due to their high aspect ratios and high conductivity (pg. 42387, Introduction)
10.	Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention for the protective layer of acrylic resin to comprise silver nanowires, based on the teaching of Wang.  The motivation for doing so would have been to improve the toughness and conductivity of the protective layer, as taught by Wang. 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016175321 A1—US PGPUB 2018/0108826 A1 (“Tajitsu”) is being used as the English equivalent, as applied to claim 9 above, and further in view of “Structure and types of yarn for textile product design” Mogahzy (“Mogahzy”).
Regarding claims 18-19, Tajitsu teaches the fiber-like piezoelectric element of claim 9, as described above. Tajitsu does not specifically teach the conductive fiber is an elastic body. However, Tajitsu does teach the conductive fibers may be of any type that exhibits conductivity and any publicly known type may be used, including fibers forming a layer with conductivity on the surface of a fibrous substance, wherein fibrous substance is not limited and any publicly known fiber may be used (¶ [0167]).
Mogahzy teaches a compound yarn with a core-wrap structure in which the core being the inner layer of the yarn provides specific bulk characteristics (pg. 249). Mogahzy teaches when rubber is chosen as the core, the bulk characteristic of high elasticity is provided to the yarn (pg. 249).
10.	Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a rubber fiber as the fibrous substance of the conductive fiber of the piezoelectric element of Tajitsu, based on the teaching of Mogahzy.  The motivation for doing so would have been to provide high elasticity to the piezoelectric element, as taught by Mogahzy.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786